United States Court of Appeals
                         For the First Circuit




No. 00-2460

                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                       JAMES R. RIGGS, JR.,

                       Defendant, Appellant.



                            ERRATA SHEET


     The opinion of this Court issued on April 24, 2002, is amended as
follows:

     The final paragraph of the opinion should be replaced with the
following text:

     As a result of the government's breach of the plea
     agreement, exacerbated by defense counsel's performance, we
     vacate the sentence and remand the case for further
     proceedings. Whether specific performance or an opportunity
     to withdraw the guilty plea is the appropriate remedy is a
     matter to be considered in the district court. If specific
     performance is ordered, we refer the court to our admonition
     in previous cases that in these circumstances resentencing
     ordinarily ought to be done by a different district judge.
     See, e.g., United States v. Kurkculer, 918 F.2d 295, 298
     (1st Cir. 1990) (citing Santobello v. New York, 404 U.S.
     257, 263 (1971)).